Citation Nr: 0032204	
Decision Date: 12/11/00    Archive Date: 12/20/00	

DOCKET NO.  98-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury with chondromalacia of the patella, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
June 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which increased the 
evaluation for the veteran's service-connected residuals of a 
right knee injury with chondromalacia of the patella (right 
knee disorder) from noncompensably to 10 percent disabling, 
effective April 8, 1997.  The veteran perfected a timely 
appeal of this determination to the Board.

In his Substantive Appeal, which was filed at the RO in April 
1998, the veteran asserted informal claims of entitlement to 
service connection for left knee and right hip disabilities 
as secondary to his service-connected right knee disorder.  
In a June 2000 letter to the veteran, the RO acknowledged 
these claims and requested that he clarify whether he wished 
to formally seek service connection for there disabilities.  
In the letter, the RO indicated that, if he responded 
affirmatively, it would furnish him the instructions for 
submitting a well-grounded claim.  

The veteran's claims folder was received at the Board in 
October 2000 and does not reflect that the veteran responded 
to the RO's June 2000 letter.  Since that time, however, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  In light of the foregoing, 
these claims are referred to the RO for appropriate action 
and development.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The service-connected residuals of a right knee injury 
are manifested by pain and degenerative changes with 
limitation of right knee flexion to 90 degrees, and the 
evidence shows that there is likely additional functional 
impairment due to pain, resulting in disability that is 
comparable to limitation of right leg flexion to 30 degrees; 
there is no showing however, of a disability picture 
comparable to limitation of right leg flexion to 15 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a right knee 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.59 and Part 4, 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5100, et seq.).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.

In this case we find that the VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim that the service-connected right knee 
disability is more disabling than currently evaluated.  The 
veteran was provided a VA examination in January 1998 in 
connection with his current claim and VA treatment records 
specifically identified by the veteran as pertinent to his 
claim have been obtained and associated with his claims file.  
The Board is cognizant of the fact that the RO has not had an 
opportunity to consider the veteran's case in light of the 
new law.  Because the RO considered this claim as one that 
was well grounded and complied with VA's duty to assist, 
however, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of the claim of this 
issue without remanding the case back to the RO for what 
would amount to a pro forma review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Indeed, as noted above, the RO 
sought and obtained pertinent medical records and thereafter 
afforded him a VA examination.  Thus, the Board will proceed 
with its consideration of this appeal.

Factual Background

The veteran's service medical records reveal that the veteran 
was evaluated and treated in service for a reported twisting-
type injury to his right knee in January 1986.  The veteran 
was noted in July 1986 to have recurrent pain and swelling 
since that time.  X-rays of his right knee in service were 
essentially negative and physical examinations of the right 
knee were essentially normal except for moderate to trace 
effusion and marked tenderness.  The veteran was 
diagnostically assessed in service as having moderately 
severe chondromalacia patellae.  

On a post-service VA examination that was conducted in 
December 1987, the veteran complained of having constant 
right knee pain and swelling, as well as an occasional 
feeling that the knee was giving out.  Physical examination 
revealed no instability and full range of motion.  There was 
no joint swelling, redness or increased warmth.  Some 
crepitus was noted.  An X-ray of the right knee was 
interpreted to be normal.  

Service connection for residuals of a right knee injury with 
chondromalacia of the patella was established by a May 1988 
RO rating action.  This disorder was rated noncompensably 
disabling under Diagnostic Code 5257, effective July 1, 1987.  

A report of an October 1996 private evaluation of the 
veteran's right knee by Frank J. Rowan, M.D., was received by 
the RO in April 1997 in connection with his current claim.  
Dr. Rowan noted that the veteran injured his knee in service 
playing basketball and experienced episodes of swelling 
thereafter.  He observed that the veteran underwent an MRI of 
the right knee four years earlier and was found to have 
extensive degenerative joint disease and complex tears of the 
posterior horns to both the medial and lateral menisci with 
degenerative bone spurs with posterior osteophyte.  It was 
also noted that the veteran had not had any surgical 
intervention of his right knee up to this point.  Examination 
of the right knee by Dr. Rowan revealed full range of motion 
with tenderness at flexion.  The veteran had a markedly 
positive McMurray's examination along both the medial and 
lateral joint lines.  Lachman's test and anterior drawer sign 
were negative.  There was no notable effusion and no palpable 
Baker's cyst.  The veteran stated that he has catching and 
locking up to one minute's time in the right knee and giving 
away episodes secondary to pain.  X-rays confirm the presence 
of osteophyte and other degenerative disease changes but 
showed a good maintenance of cartilage height bilaterally on 
standing views.  Medial and lateral meniscal tears right knee 
was the diagnostic impressions.  

VA outpatient treatment records, dated from January to April 
1997, show evaluation and treatment provided to the veteran 
for complaints of right knee pain.  In January 1997 physical 
examination of the right knee was significant for tenderness 
over the lateral/anterior aspects of the knee with no obvious 
joint laxity.  Questionable osteoarthritis was also 
indicated.  On physical examination in April 1997, range of 
motion of the right knee was from 0 to 130 degrees.  There 
was no varus/valgus instability or effusion.  Tenderness was 
noted.  An X-ray of the right knee was interpreted as 
revealing mild arthritis and osteophyte.  Right knee possible 
meniscus tear/chondromalacia patellofemoral joint was the 
diagnostic assessment.  

Diagnostic imaging of the right knee in April 1997 disclosed 
a linear tear involving the posterior horn of the medial 
meniscus, a complex tear involving the posterior horn of the 
lateral meniscus, mild generalized thinning of the cartilage 
as well as enthesopathic spurring of the superior and 
inferior patella.  

When examined in July 1997 for complaints of right knee pain, 
the veteran was found to have positive mediolateral joint 
line tenderness and range of motion from 5 to 90 degrees.  
There was no effusion and ligaments were noted to be intact.

In July 1997 the veteran underwent right knee arthroscopy and 
meniscectomy.  On follow-up evaluation in October 1997 it was 
noted that the veteran had attempted to return to work 
postoperatively but was unable to perform his job, standing, 
walking and climbing.  He stated that his knee swelled and 
became very painful.  Physical examination of the right knee 
disclosed moderate effusion, positive patellofemoral crepitus 
and positive bilateral joint line tenderness.  On follow-up 
evaluation in November 1997 physical examination showed mild 
effusion, mild joint line tenderness and range of motion from 
0 to 125 degrees.  

On VA joint examination in January 1998, it was noted that 
the veteran had right knee pain with longstanding walking or 
on making twisting movements as well as occasional swelling.  
The knee was noted to be presently stable.  There were no 
reported episodes of dislocation.  Range of motion was from 
full extension to 90 degrees flexion with pain on motion.  
There was no evidence of fatigue, weakness or lack of 
endurance.  There was no edema, effusion, instability, 
weakness, tenderness, redness or heat.  Weight bearing was 
good.  An X-ray of the right knee was interpreted to reveal 
degenerative changes in the medial joint space compartment 
and early degenerative change at the patellofemoral joint.  
Chondromalacia, right knee postoperative with residuals was 
the diagnosis.  

A VA progress note in May 1998 notes that the veteran was 
status post right knee arthroscopic surgery with some relief 
of his knee pain postoperatively and now with severe right 
knee pain worse at work while climbing stairs.  It was noted 
that the veteran was occasionally taking Advil.  Physical 
examination of the right knee showed range of motion from 5 
to 95 degrees.  There was no anterior/posterior drawer sign 
and/or meniscal tenderness.  There was medial collateral 
ligament tenderness with medial pressure.  Straight leg 
raising was normal bilaterally.  The examiner commented that 
the cause of the veteran's pain was probably a result of a 
Grade IV lateral femoral condyle chondral degeneration 
previously noted on a July 1997 operative note.  

In a statement dated in April 1998, W. Stephen Luking, M.D., 
reported that the veteran was one of his patients and that he 
had been dealing with a knee disability for quite a few 
years.  He noted that postoperative arthroscopic surgery the 
veteran has continued to have a lot of difficulty with 
standing on the leg for long periods as well as difficulty 
with flexing the right knee.  Dr. Luking reported that the 
veteran is seriously considering a change in his job status 
to diminish the symptoms that he experiences during a typical 
workday.  

An X-ray of the right knee in May 1998 showed moderate 
degenerative changes in the medial and patellofemoral 
compartments with no definite progression compared with an 
X-ray of the right knee in May 1997.

Analysis

The veteran's service-connected right knee disability is 
currently assigned a 10 percent disability evaluation under 
Diagnostic Code 5257.  It essentially contended that the 
veteran is entitled to a higher evaluation, as this disorder 
is more disabling than currently evaluated.  The veteran 
maintains that he has experienced increased right knee pain 
and decreased mobility and has had to quit work because of 
discomfort caused by prolonged standing and walking.  

The Board initially notes in general that disability 
evaluations are assigned by applying a Schedule of Ratings 
(rating schedule), which presents, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations, which are potentially 
applicable through assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  The requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation on the level 
of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
to the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of the normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skill movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight bearing.  38 C.F.R. § 4.59 provides that, 
with any form of arthritis, painful motion is an important 
factor of disability.  The intention of the VA Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should access the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Under the law, evaluation of the veteran's service-connected 
right knee disorder hinges on the degree to which motion of 
the knee is limited under Diagnostic Codes 5260 and 5261 or 
on the degree of impairment objectively demonstrated on 
clinical evaluations under Diagnostic Codes 5257, 5258 or 
5259.  Slight impairment warrants a 10 percent evaluation 
under Diagnostic Code 5257, moderate impairment warrants a 
20 percent evaluation and severe impairment warrants a 
30 percent evaluation.  Diagnostic Code 5259 provides for a 
10 percent evaluation for symptomatic residuals of semilunar 
cartilage removal, whereas Code 5258 provides for a 
20 percent rating for dislocation of semilunar cartilage with 
frequent episodes of "locking", pain and effusion in the 
joint.  Under Code 5260, a 20 percent evaluation requires 
limitation of flexion to 30 degrees and Code 5261 provides 
for a 20 percent evaluation where extension is limited to 
15 degrees.  

With this in mind we observe that the most recent clinical 
examinations reveal that the veteran has less than full range 
of motion of the right knee.  See 38 C.F.R. § 4.71, Plate II 
(2000).  However, the limitation of flexion shown on the 
veteran's VA examination in January 1998 to be to 90 degrees 
and the limitation of extension shown to be to 5 degrees on a 
VA outpatient treatment progress note in May 1998, are not 
compensable under the applicable diagnostic codes noted 
above.  The record shows that the veteran has had semilunar 
cartilage removal during arthroscopic surgery in July 1997 
and has had symptomatic postoperative residuals since that 
time.  These residuals produce pain on motion and tenderness 
but VA and private examination provided for the veteran 
revealed no findings of subluxation and/or instability such 
as to warrant a higher evaluation for the veteran's service-
connected right knee disability under Diagnostic Code 5257.  

The Board notes that the veteran has VA and private 
radiological findings of moderate degenerative right knee 
changes.  Degenerative changes (hypertrophic or 
osteoarthritis) when established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (Diagnostic Code 5200, etc.)  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints and two or more minor joint 
groups and there is occasional incapacitating exacerbation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Although the rating code sheet on file reveals that the 
veteran's current 10 percent disability evaluation has been 
assigned by the RO under Diagnostic Code 5257, subluxation or 
instability such as to warrant a 10 percent disability 
evaluation under this code is, as noted above, not 
demonstrated.  Rather, it appears that the veteran's service-
connected right knee disorder is more appropriately evaluated 
under the provisions of Diagnostic Code 5003-5260 on the 
basis of X-ray evidence of degenerative arthritis that has 
been objectively confirmed and limitation of motion.  

In this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here comparing the current manifestations with the provisions 
of the rating schedule, under Diagnostic Codes 5260 and 5261, 
limitation of the right knee in either direction does not 
approximate the criteria for a compensable rating; however, 
as noted above when the limitation of motion is 
noncompensable, a 10 percent rating is for application for 
any major joint affected by degenerative arthritis.  
Therefore, the criteria for an assignment of a 10 percent 
rating but no more for limitation of flexion of the right 
knee are approximated under Diagnostic Codes 5003 and 5260.  

In considering whether a higher evaluation than that 
currently assigned is appropriate the Board must also look to 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) to determine whether any 
additional impairment due to such factors as functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint would, in effect, approximate the 
criteria for a rating higher than that assigned for 
limitation of motion.  In this case the veteran's predominant 
symptom as shown by the clinical evidence is right knee pain.  
There is however no clinical evidence of fatigability, 
weakness or incoordination as noted on VA examination in 
January 1998.  Considering painful motion as objectively 
shown, the question becomes does the additional impairment 
caused by pain approximate the criteria for the next higher 
(20 percent) rating for limitation of flexion under 
Diagnostic Code 5260, i.e., limitation of flexion to 
30 degrees.  The Board notes, as did the Court in DeLuca, 
supra, that a part that becomes painful on use must be 
regarded as seriously disabled.  (Emphasis in original).  In 
this case pain on use cannot be ignored.  The veteran has had 
consistent complaints of right knee pain, objective 
indications of severe pain and has been noted by his private 
physician to have difficulty standing for prolonged periods 
due to significant pain.  He has furthermore stated that he 
recently had to quit his employment due to excessive pain 
associated with prolonged standing and walking on his job.  
Considering the severity of the veteran's right knee pain the 
Board finds that the criteria for the 20 percent rating for 
limitation of flexion under Diagnostic Code 5260, but no 
more, is approximated.  Therefore granting the benefit of the 
doubt to the veteran, a 20 percent rating for limitation of 
flexion under Diagnostic Code 5003-5260 is granted.   

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 20 percent evaluation).  In 
addition, there is no showing that the disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for residuals of a 
right knee injury with chondromalacia of the patella, is 
granted.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link.

